Filing # 87434 SPE PRAGA HOR PogumeRty-3 Filed 04/25/19 Page 1 of 5 PagelD 15

IN THE CIRCUIT COURT OF THE 7! JUDICIAL CIRCUIT
IN AND FOR PUTNAM COUNTY, FLORIDA

KENNETH R. TALLMAN, JR.,

Plaintiff,
V.
CIVIL DIVISION
GEORGIA, PACIFIC, LLC, a Florida
Limited Liability Corporation, CASE 2019-107-CA

Defendant.
/

 

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
The Plaintiff, KENNETH R. TALLMAN, JR., by and through his
undersigned counsel, hereby sues the Defendants, GEORGIA PACIFIC, LLC.,

a Florida Limited Liability Corporation, and alleges:

JURISDICTION, PARTIES, AND VENUE

1. This is an action for damages far in excess of fifteen thousand
($15,000.00) exclusive of interest, costs and attorneys' fees.

2. Plaintiff, KENENTH R. TALLMAN, JR., was and is resident
of Yulee, Nassau County, Florida. At all times material, the Plaintiff was an
employee of Flo Tech, Inc.

3. Defendant, GEORGIA PACIFIC, LLC., a Florida Limited
Liability Corporation, (hereinafter referred to as “GEORGIA PACIFIC”)

with its principal address in Gainesville, Alachua County, Florida.

Electronically Filed Putnam Case # 19000107CAAXMX 03/28/2019 06:29:18 PM
Case 3:19-cv-00468-MMH-JRK Document 1-3 Filed 04/25/19 Page 2 of 5 PagelD 16

4. Defendant, at all times material, was and is doing business as
GEORGIA PACIFIC, LLC., and currently conducts business at 215 County
Road 216, Putnam County, Palatka, Fl 32117.

5. Venue is proper in Putnam County, Florida because the incident
made the subject matter of this lawsuit, occurred at 215 County Road 216,

Putnam County, Palatka, Fl 32117.

6. At all times material to this Complaint, the Plaintiff was an
employee of Flo-Tech, Inc. and was working at the above GEORGIA

PACIFIC location.

FACTS COMMON TO ALL CAUSES OF ACTION

7. On or about January 17", 2018, the Plaintiff was servicing and
inspecting a safety relief valve, as an employee of Flo Tech, Inc., when
superheated condensate sprayed from the discharge pipe connected to the valve
outlet, hitting the Plaintiff and burning him severely.

COUNT I
NEGLIGENCE AGAINST GEORGIA PACIFIC

8. Plaintiff re-alleges and restates the allegations in paragraphs 1
through 6 as if fully set forth herein.

9. At all times material to this complaint, the Defendant either
owned or was in possession of the subject valve that failed as above alleged. The

Defendant was responsible for maintaining the valve in a safe condition,
Case 3:19-cv-00468-MMH-JRK Document 1-3 Filed 04/25/19 Page 3 of 5 PagelD 17

knowing that persons such as a Plaintiff would be in proximity in servicing the
subject valve.

10. Defendant, GEORGIA PACIFIC, at all times material, had a duty
to act reasonably and with due care in installing, inspecting, and maintaining
the subject valve so that it was kept in a reasonably safe condition so as to avoid
injury or harm to such persons which were who were foreseeably in the
proximity of the valve, including the Plaintiff, KENNETH R. TALLMAN, JR.

11. Defendant, GEORGIA PACIFIC, breached that duty of
reasonable care owed to the Plaintiff, KENNETH R. TALLMAN, JR., and on
or more ways, including, but not limited to those acts and omissions set forth
below:

a. By failing to have a steam trap in the system in proximity to
the subject valve;

b. By failing to recognize that this particular valve had no steam
trap at the time that the Plaintiff was working on the valve;

C. By failing to properly install the subject valve in accordance
with applicable safety regulations;

d. Failing to have warnings on the subject valve when the
Defendant knew or should of known that its actions or omissions, above, would

cause an injury to the Plaintiff, KENNETH R. TALLMAN, JR.,
Case 3:19-cv-00468-MMH-JRK Document 1-3 Filed 04/25/19 Page 4 of 5 PagelD 18

e. By failing to conduct any safety survey of which valves at
the location did not have a steam trap like most of the other valves in the
GEORGIA PACIFIC facility; and

f. By failing to train, hire and supervise personnel who could
have detected the unsafe condition and prevented injuries such as those suffered
by the Plaintiff.

12. Asa direct and proximate result of the acts and omissions of the
Defendant, as described above, Plaintiff, KENNETH R. TALLMAN, JR..,
suffered damages for which he is entitled to recover.

DAMAGES

13. As a direct and proximate result of Defendant, GEORGIA
PACIFIC’s act and omissions as set forth above, Plaintiff, KENNETH R.
TALLMAN, JR., has in the past suffered and will the future suffer, and continue
to suffer mental anguish, emotional or physical pain and suffering, resulting pain
and suffering disability, trauma, inconvenience and the loss of capacity for
enjoyment of life experienced in the past and to be experienced in the future,
permanent serious scaring and disfigurement, and expenses of medical care and
treatment. These losses are permanent and continuing in nature and the Plaintiff,
KENNETH R. TALLMAN, JR., will continue to suffer these losses in the

future.
Case 3:19-cv-00468-MMH-JRK Document 1-3 Filed 04/25/19 Page 5 of 5 PagelD 19

WHEREFORE, Plaintiff, KENNETH R. TALLMAN, JR., requests that
this Honorable Court enter judgment in favor of the Plaintiff and against
Defendant, GEORGIA PACIFIC, awarding compensatory damages cost, post
judgement interest, and any and all such further relief that the Court deems just
and proper.

DEMAND FOR JURY TRIAL
The Plaintiff, KENNETH R. TALLMAN, JR., does hereby demand trial

by jury of all issues so triable as a matter of right.

Dated this 28 day of March, 2018

RUBENSTEIN LAW, P.A.

Attorneys for Plaintiff

9130 S. Dadeland Blvd, PH

Miami, FL 33156

Phone: (305) 661-6000

Fax: (786) 230-2934

Email: john@rubensteinlaw.com
nancy@rubensteinlaw.com
eservice@rubensteinlaw.com

 

 

 

By: /s/ John F. Eversole Ill
JOHN F. EVERSOLE III
Florida Bar No.: 371513

 
